Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 October 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes Octr. 10. 1782
Onboard of one of the prizes lately arrived at L’Orient to the address of my House Williams Moore & Co, are part of the Crew of his Brittanic Majestys ship Ramilies which sunk at sea. One of them being an Officer has desired to know if he & his Comrades are to be prisoners of War or not, having fallen into our Hands in consequence of a Misfortune seperate from those of War. I request you to give directions to W M. & Co how to proceed in this Business, and if there is any Cartel established, so as an equal number of our Countrymen may be had in return, it would be well to send over all the prisoners we have in Nantes & L’Orient, which I suppose together amounts to a considerable Number.
I hope you are perfectly recovered and am with the most perfect Respect Your dutifull & affectionate Kinsman
Jona Williams J
His Excellency Doctor Franklin.
